DETAILED ACTION
This office action is in response to application no. 16/184,097 filed on 11/08/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: on page 18 in the final paragraph, the following sentence appears incorrect: “Therefore, by fixing a part of the helical portion FPC1 to the inner surface of the bendable tube 213A that makes large movement not to the bendable tube 214 that makes small movement, it is possible to make the helical portion FPC1 to follow the bending movements of the bendable tube 213A and to suppress movement (wild movement) of the helical portion FPC1 with respect to the bendable tube 213A” (emphasis added).
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “being configured to electrically connect the transducer unit” on lines 14 and 15 appears to omit a preposition.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 2 and 3 contain the limitation “(n is a positive integer)” on lines 5 – 6 and 6 of the claims, respectively.  Given the use of parentheses, it is unclear if the limitations within the parentheses are positively recited or not.
Claim(s) 2 and 3 also require “PiX2n”.  It is unclear if this is a mathematical formula where “X” is a multiplication symbol or if this is variable where “X” is part of the variable.
Claim(s) 2 and 3 also require that the ring shaped members have a pitch. A pitch is typically associated with helices. As defined by www.merriam-webster.com, a geometrical pitch 
Claim 4, dependent from the above claims rejected under 35 USC 112, is also rejected, as the limitations of claim 4 fails to cure the deficiencies identified above.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. (US 2010/0036258, herein Dietz) in view of Chikama (US 5,271,382).
With regard to claim 1, Dietz discloses an ultrasound endoscope comprising: a transducer unit, 107, 128, 134, 135, arranged on a distal end side, 101, in an insertion direction to an inside of a subject, the transducer unit being configured to transmit and receive an ultrasonic wave; a bendable tube, 105, arranged on a proximal end side relative to the transducer unit, a portion of the catheter tip case 105 may be steerable and/or flexible; a flexible tube, 102, arranged to be continuous to the proximal end side of the bendable tube, 105; and a flexible board, 111, inserted to an inside of the bendable tube, 105, the flexible board, 111, being configured to electrically connect the transducer unit, 107, 128, 134, 135, wherein the flexible board, 111, includes a helical portion that is formed in a helical shape following an inner surface of the bendable tube, first portion 112 of the electrical interconnection member 111 may be coiled about the central axis 108 such that the first portion 112 of the electrical interconnection member 111 forms a helix about the central axis 108, and that is fixed to the inner surface of the bendable tube, 105, at a part, a first end 132 of the first portion 112 of the electrical interconnection member 111 may be secured to the inner surface of the catheter tip case 105 (Fig. 1; [0015, 0040, 0042, 0076, 0078, 0086]).

Chikama teaches the bendable tube, 3, including a plurality of ring-shaped members, 31 or 131, that are joined with each other, at portions 32 (Fig. 2) or 131d and 131e, respectively (Fig. 10), along the insertion direction and bendable in at least two directions, two wires are placed in guide members to provide 2 degrees of freedom of motion (Figs. 1, 2, 10; Col. 4, ll. 40 – 65; Col. 6, ll. 28 – 46).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the bendable tube including a plurality of ring-shaped members that are joined with each other along the insertion direction and bendable in at least two directions.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dietz to include the bendable tube including a plurality of ring-shaped members that are joined with each other along the insertion direction and bendable in at least two directions as taught by Chikama, since use of the structure of Chikama allows for a bending device in which the lifetime of an operating wire is prolonged.

Claim(s) 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. (US 2010/0036258, herein Dietz) in view of Chikama (US 5,271,382) in view of Yamashita (US 2015/0305598).
Regarding claim(s) 2 – 4, Dietz in view of Chikama fail to disclose wherein respective portions apart from each other with a helical pitch in the helical portion abut on inner surfaces 
However, Yamashita is seen to disclose the mathematical relationship of helices to distance/pitch and how that relates to flexibility (i.e. spring constants) (Figs. 6 & 7; [0032 – 0034, 0041]). Yamashita also teaches varying the inter-helix distances s1 and s2 to change flexibility (Fig. 6; [0041]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of respective portions apart from each other with a helical pitch in the helical portion abut on inner surfaces of respective ring-shaped members that are arranged periodically with a pitch of PiX2n (n is a positive integer) out of the ring-shaped members when a pitch of the ring-shaped members is Pi, wherein at least either one of the respective portions apart from each other with the helical pitch in the helical portion is fixed to an inner surface of at least either one of the ring-shaped members that are arranged periodically with the pitch of Pix2n (n is a positive integer) out of the ring-shaped members or wherein a width dimension of the helical portion is set to be equal to or smaller than a length dimension in the insertion direction of the ring-shaped members to achieve desired levels of flexibility.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. (US 2010/0036258, herein Dietz) in view of Chikama (US 5,271,382) in view of Cully et al. (US 2011/0166455, herein Cully).
Regarding claim 5, Dietz in view of Chikama discloses a wire, 5, configured to bend the ring-shaped members, 31 or 131, in at least two directions, wherein each of the ring-shaped members includes a wire insertion portion, guide members 33 having guide holes 33a, through which the wire is inserted (Chikama: Figs. 2, 10; Col. 4, ll. 40 – 65; Col. 6, ll. 28 – 46), but fails to disclose the helical portion is fixed to at least either one of the wire insertion portions.  It is noted that Dietz discloses that the helical portion, 111, “may be secured to the inner surface of the catheter tip case” [0076] and that a set of guide wires may be used for manual control of the device [0041].
Cully teaches steering techniques relying on “control wires disposed within the wall of the catheter” (Fig. 1B; [0205]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of steering techniques relying on control wires disposed within the wall of the catheter.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dietz to include steering techniques 
Further regarding claim 5, Dietz in view of Chikama in view of Cully in combination discloses the helical portion, 112 of 111 (Dietz: Fig. 1), is fixed to at least either one of the wire insertion portions (Cully: Fig. 1B; [0205]).  As the control wire is disposed within the wall and the helical portion is secured to the inner surface of the wall, the helical portion is necessarily fixed to at least either one of the wire insertion portions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The mathematical discussion of a helix sourced from WolframMathWorld is cited as illustrating the mathematical relationships inherent in helices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793